i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00364-CV

                                          Jose ESCOBEDO,
                                               Appellant

                                                   v.

                Josie Caballero MEDILLIN, Alfonso Caballero, and David Caballero,
                                          Appellees

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CI-04003
                              Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 28, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). No costs shall be assessed against appellant because he is indigent.



                                                        PER CURIAM